- BB&T Exhibit 99.1 News Release BB&T BB&T Corporation Corporate Communications 200 W. Second St. Winston-Salem, N.C. 27101 Aug. 26, 2009 FOR IMMEDIATE RELEASE Contacts: ANALYSTS MEDIA Tamera Gjesdal Cynthia Williams Senior Vice President Senior Vice President Investor Relations Corporate Communications (336) 733-3058 733-1478 Metro Atlanta lawyer and businessman named BB&T director WINSTON-SALEM, N.C.  The directors of BB&T Corporation (NYSE: BBT) on Tuesday elected J. Littleton Litt Glover Jr., a metro Atlanta lawyer and commercial real estate developer, to the corporate board. Glover, 66, joins the BB&T corporate board after 10 years as a director of Branch Banking and Trust Company, the principal subsidiary of Winston-Salem, N.C.-based BB&T Corporation. Because Litt has been a member of our bank board for a decade now, he clearly knows our organization well, said BB&T Chairman John Allison. By the same token, weve gotten to know and respect him very much as well. Hell undoubtedly be a great addition to our corporate board of directors. Glover is president and a director of Glover & Davis, P.A., one of the oldest and largest law firms in west Georgia. Founded by his father more than 70 years ago in Glovers hometown of Newnan, it is a general service law firm with an emphasis on business matters. For the last 30 years, Glover has also served as an executive officer of the Batson-Cook family of construction and development companies. He is president and chief executive officer of Batson-Cook Development Company, a 46-year-old real estate development firm that focuses on commercial developments of all types in the southeastern United States. Its developments have included office parks, retail centers, condominium projects, public-private partnerships and other mixed-use projects. Glover is also corporate vice president and general counsel of its 94-year-old sister company, Batson-Cook Company, a commercial general contracting firm with offices in Atlanta and West Point, Ga., and Tampa and Jacksonville, Fla. MORE Litt has been a leader in Atlanta for many years now, both as an attorney and commercial real estate developer, said BB&T Chief Executive Officer Kelly King. We can only benefit as a board from his experience, business acumen and personal values. Glover is a member of the American Bar Association, the District of Columbia Bar, and is a past president of the state Bar of Georgia. He is a graduate of Vanderbilt University and the University of Virginia School of Law. As a longtime Branch Banking and Trust Company board member, Ive been very impressed with BB&T from day one of our relationship, Glover said. BB&T is a company of the utmost integrity that truly believes in highly attentive and thorough service. Im thrilled to serve on the board of such a well-respected organization that believes in doing everything possible to help its clients achieve economic success and financial security. Glover is the second addition to the 19-member BB&T Corporation board of directors this year. Piedmont Natural Gas Chief Executive Officer Tom Skains was elected to the board in June. At June 30, BB&T Corporation had $152.4 billion in assets and was the nations 11th largest financial holding company. Founded in 1872, it operates more than 1,500 financial centers in 11 states and Washington, D.C. More information about the company is available at BBT.com. ###
